DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 25 – 36 are pending.
Claim 25 – 36 are rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25 and 27 – 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 – 8 of U.S. Patent No. 11,098,257 (‘257). Although the claims at issue are not identical, they are not patentably distinct from each other.
In the Instant claims, claim 25 covers, inter alia, a composition comprising; a first mixture comprising 4-butoxyheptane and a cetane number (CN) value greater than 39. Further, claim 27 discloses that the first mixture further comprises as least one of one of 1-isopropoxybutane, 4-hexoxyheptane, 6-ethoxyundecane, 4-octoxyheptane, 4-ethoxyheptane, dibutyl ether, or ethyl tetrahydrofurfuryl ether.  Claims 28 – 33 further limit the composition and/or the first mixture.
Claim 1 of ‘257 teaches a composition comprising: a first mixture comprising at least one of 1-isopropoxybutane, 4-hexoxyheptane, 6-ethoxyundecane, 4-octoxyheptane, 4-ethoxyheptane, or ethyl tetrahydrofurfuryl ether; and a cetane number (CN) value greater than 40.  Also, claim 8 discloses that the first mixture further comprises 4-butoxyheptane.  Further, claims 3 – 7 further limit the composition and/or the first mixture.
The difference between ‘257 and the instantly claimed invention is that it does not teach the invention with particularity so as to amount to statutory double patenting as being the “same invention”.  The term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).  To be the identical invention  (See M.P.E.P. §2131: "[t]he identical invention must be shown in as complete detail as is contained in the ...claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).
However, based on the above, the recited claims of the instant application and those of ‘257 are not mutually exclusive and thus not patentably distinct since the composition of the instant invention encompasses the composition of ‘257. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 25, 29 – 36 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fioroni et al. (SAE Technical Paper 2019-0109570, April 2, 2019).
The rejected claims cover, inter alia, a composition comprising; a first mixture comprising 4-butoxyheptane and a cetane number (CN) value greater than 39.
Dependent claims 26, 30 and 34 further limit the first mixture.  Dependent claims 29, 31, 32, 35 and 36 further limit the composition.
However, Fioroni discloses a composition comprised of 95% 4-butoxyheptane with the balance being composed of 4-heptanone, n-butyl ether and heptanol.  (pp. 8, right col. para. 1, Ethers). According to Fioroni the blendstocks listed in Table 5 were used to prepare several blends in a clay-treated diesel or a seven-component surrogate to evaluate their Tier II properties.  (Tier II requirements in Table 2, pp. 3).  The composition of the diesel seven-component surrogate used in blends for CN determination is set out in Table 4.  (pp. 6). The  4-butoxy heptane (95%) was used to prepare a 20% blend level in the clay-treated diesel. (Figure 3 & Table 6).  Further, Figure 6 shows the CN data for 4-butoxyheptane at 10%, 20% and 30% blends in the seven-component surrogate.  (pp. 10, left col. para. 3 & rt. col.). In those instances 4-butoxyheptane as a CN value of about 46 at 10%, 49 at 20% and about 51 at 30%. In Fioroni the 95% 4-butoxyheptane is disclosed in Table 5 as having the following properties: indicated cetane number 80; water sol, mg/L 15 and LHV of 31.0 MJ/L (31.0 MJ/kg).  (pp. 7).  The 4-butoxyheptane of Table 5 has a water solubility of 15mg/L (0.015g/l).  (pp. 7).  The 4-butoxyheptane of Fioroni is derived from fermentation-derived butyric acid.  (pp. 8, rt. col. para. 1).  The 4-butoxyheptane was identified as having suitable properties for use as a mixing-controlled compression-ignition (MCCI) fuel. (i.e. diesel fuel).  (pp. 8, rt. col. para. 1).
The difference between the instantly claimed invention and Fioroni is as follows: the composition of claim 25 has an LHV greater than 36 MJ/Kg.
However, with regard to the composition of claim 25 having an LHV greater than 36 MJ/Kg, the Examiner turns to the teaching of Fioroni.  In the prior art of Fioroni the 95% 4-butoxyheptane has an LHV of 31.0 MJ/L (31.0 MJ/kg).  According to Fioroni the LHV is obtained by subtracting the heat of vaporization of the water formed in combustion from the higher (or gross) heating value. (pp. 4, rt. col.  last para.).  Based on this explanation, it would seem that the determination of this value is based on the composition of the fuel and the water content thereof being combusted.  For this reason, if the composition of the 4-butoxyheptane in the mixture disclosed in Fioroni is adjusted, the LHV would be different.  As such, the LHV of 4-butoxyheptane can be manipulated by routine experimentation.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622